DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1–16 are pending in the present application. Claims 1–14 have been amended in and claims 15–16 are new in the amendments filed on January 4th, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendments
The amendments to claims 1–14 and new claims 15–16 filed on January 4th, 2022 are accepted because no new matter has been entered.
The objections to the Specification are withdrawn in view of the Abstract filed on July 17th, 2020.
The claim interpretation of claim 2 under 35 U.S.C. 112(f) is maintained because Applicant has not argued the interpretation.
The rejections of claims 6–7 and 12 under 35 U.S.C. 112(b) are withdrawn in view of the amendments. 
Response to Arguments
Applicant’s central argument in the Remarks filed on January 4th, 2022 is that the Office’s interpretation of what constitutes a “housing tube” is incorrect (Remarks 6–7). Applicant asserts on Page 7 that “the inner guide sleeve 134 is most analogous to the claimed housing”. Under this interpretation, Applicant attempts to demonstrate that features of claim 1 regarding an inner surface of a first housing tube and an inner surface of a second housing tube are not taught by Lehnert in the 35 
The Office is unpersuaded by this assertion, because the housing and housing tubes were not particularly defined in claim 1 and therefore one could interpret the housing as including both the outer guide sleeves 138 and the inner guide sleeves 134. The part of the housing that includes housing tubes 138 is made up as multiple tubes shown in Figs. 8A and 8B (see Lehnert Col. 11 ll. 58-65) and therefore together as a whole, the housing and housing tubes meet these limitations.
Moreover, the actual language of claim 1 states “an inner side surface of each housing is defined”, rather than an inner side surface of each “housing tube” is defined, so it is not specifically stated which part of the housing is being defined. If the housing comprises inner and outer guide sleeves such as in Lehnert, akin to Applicant’s Fig. 3 that also shows an inner guide sleeve 26 and an outer guide sleeve 26a, the “housing” overall can still meet the limitations if one of the inner side surfaces of the inner or outer guide sleeves meets the limitations.
For these reasons, it is suggested to add the limitations of claims 2 and 3 into claim 1 because they recite further detail on how the tubes are inserted into the transverse plates.
Claim Objections
Claim 1 is objected to for minor grammar informalities because it states “being to be” in “A storage basket for radioactive materials, the basket being to be arranged into a containment enclosure”. It is suggested to cancel “being to be”.

Claim Rejections - 35 USC § 102
Claims 1–2, 4–11, and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Robert Lehnert et al*, US 5550882 A (hereinafter “Lehnert”). *previously cited
[note that all figures in Lehnert refer to different views of a same embodiment, the only variations being the number and type of vertical rods holding the plates]

    PNG
    media_image1.png
    539
    836
    media_image1.png
    Greyscale
 
Regarding claim 1, Lehnert discloses a storage basket (basket assembly 24) for radioactive materials (Abstract: “failed fuel rod assemblies for a nuclear reactor”), the basket being to be arranged into a containment enclosure (canister 22) of a packaging (“cask”- not shown) for transporting and/or warehousing radioactive materials (”transportation” and “storage” are cited), the basket defining a plurality of housings (Fig. 1: 44) each for receiving radioactive materials (the failed fuel rod assemblies for example), the housings being parallel to each other and each extending along a housing axis (Figs. 1A,8A,8B) parallel to a longitudinal central axis  of the basket (Figs. 1,1A: the housings are parallel to each other and to a central axis defined by the center of the cylinder defining the basket 24), the latter including: 
(Figs. 3,4A,7 item 124), each plate 124 having a plurality of holes 126 passing therethrough; 
- a plurality of housing tubes arranged parallel to the longitudinal central axis of the basket (Figs. 3, 8A,8B; Col. 12 ll. 21-31: guide sleeve assemblies/housing tubes 132 are formed from inner guide sleeves 134 that are surrounded by a plurality of outer guide sleeves 138. The shape of the outer guide sleeves 138 is tubular), 
wherein the housing tubes are arranged alternately with the transverse plate(s) along the longitudinal central axis (Figs. 3,4A), so that an inner side surface of each housing is defined, successively along the longitudinal central axis, at least by an inner surface of a first housing tube, an inner surface of one of the holes of a first transverse plate, and an inner surface of a second housing tube (Figs. 4A,8A,8B: each housing 132 has inner surfaces of multiple structural members 138, which are successively defined from a first housing tube 138 to a second housing tube 138 across the inside of holes 126 of plates 124 as shown through the continuity of the inner guide tubes 134 that make one continuous larger tube across a plurality of plates 124).  
Regarding claim 2, Lehnert discloses the basket according to claim 1, wherein the transverse plate(s) each comprise, at both their opposite faces, means for holding the housing tubes (Lehnert Figs. 3,4A: the means for holding the housing tubes is the edges of the hole 126 itself).  
Regarding claim 4, Lehnert discloses the basket according to claim 1, wherein   the inner side surface of each housing has a circular, square, rectangular or hexagonal-shaped cross-section (Lehnert Figs. 4A: the cross-section of housing 134 is shown as square). 

Regarding claim 5, Lehnert discloses the basket according to claim 1, wherein the transverse plate(s) each have a disc shape (Lehnert Fig. 3 item 124 has a disc shape).  

Regarding claim 6, Lehnert discloses the basket according to claim 1, wherein each housing tube is made of a steel (Lehnert Col. 11 ll. 58-67: “Inner guide sleeve 134 is preferably made of stainless steel”), and in that each housing tube forms an internal tube surrounded by an external tube made of an aluminium alloy (“Disposed adjacent each exterior face of inner guide sleeve 134 is a rectangular-sheet 136 of a neutron absorbing material or of aluminum”).  

Regarding claim 7, Lehnert discloses the basket according to claim 6, wherein each internal tube axially projects from each of both opposite ends of the external tube (Fig. 4A: internal tubes 134 are shown projecting axially, along the length of the tubes, from both ends of external tubes 136).  
Regarding claim 8, Lehnert discloses the basket according to claim 1, wherein the transverse plate(s) are made of steel (Col. 11 ll. 29-42: “The plates 124 are preferably made of a high strength carbon steel”).  

Regarding claim 9, Lehnert discloses the basket according to claim 1, also including a top plate (Fig. 1 top cover plate/ lid 96) and a bottom plate (Fig. 1: bottom lid 28) sandwiching between each other the alternating transverse plate(s) and housing tubes (Figs. 1A,3,8: alternating transverse plates 36/124 are shown with housing 44 that in Fig. 8 are shown divided into housing tubes 132/138).  

Regarding claim 10, Lehnert discloses the basket according to claim 9,   also including tie rods (Fig. 3; Col. 11 ll. 29-42: rods 128) each passing through the top plate, the bottom plate, as well as the transverse plate(s) (Fig. 1A: the rods 42 are shown passing through the top, bottom and transverse plates 124 as understood from the presence of the end caps of the tubes 44. The rods 42 are analogous to the rods 128 of Fig. 3). 

Regarding claim 11, Lehnert discloses the basket according to claim 1, wherein each housing is defined using a number N of transverse plate(s), number N being between 1 and 20 (Lehnert Figs. 1,1A: the number of transverse plates 36 shown is around 12).  

Regarding claim 14, Lehnert discloses a packaging (referred to as a “cask” but not shown) for transporting and/or warehousing radioactive materials, the packaging comprising a containment enclosure (Lehnert Fig. 1 canister 22) delimited by a side body (Fig. 1 shell 26), a bottom (bottom lid 28) and a lid (top cover/lid 96), the packaging being fitted with a storage basket (basket assembly 24) according to claim 1, arranged into the containment enclosure (the storage basket 24 is arranged into canister 22).

Regarding claim 15, Lehnert discloses the basket according to claim 6, wherein the steel is devoid of neutron absorbing elements, and wherein the aluminium alloy comprises neutron absorbing elements (Lehnert Figs. 8A,8B; Col. 12 ll. 1-20: “Disposed adjacent each exterior face of inner guide sleeve 134 is a rectangular-sheet 136 of a neutron absorbing material or of aluminum”- the housing tubes/guide sleeves are made of steel, but adjacent to them is a sheet of aluminum with neutron absorbing material).

Regarding claim 16, Lehnert discloses the basket according to claim 15, wherein the neutron absorbing elements are boron (Lehnert Figs. 8A,8B; Col. 12 ll. 1-20: the neutron absorbing material may be borated aluminum).

Claim Rejections - 35 USC § 103
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lehnert.
Regarding claim 12, Lehnert discloses the basket according to claim 1,  however Lehnert fails to explicitly disclose ratios of the lengths of housing tubes to the thickness of the plate.

Regarding claim 13, Lehnert discloses the basket according to claim 1, however Lehnert fails to explicitly disclose a suggested length for the housing tubes.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to set a length of the housing tubes to between 20 and 70cm.  This is part of routine optimization to ensure robustness of the storage basket.
 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Please refer to the explanation provided in Section 34 of the Non-Final Action mailed on October 4th, 2021.
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Note also that Applicant may also need to distinguish over Singh US 20180025796 A1 Fig. 13 and para. 125 who teaches tubular housing segments 10A/B/C and could have been combined with Lehnert’s plates to teach claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646